     Case 1:19-cv-10491-KMW-BCM Document 90 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       08/18/2020
FALLS LAKE NATIONAL INSURANCE
COMPANY,
                                                     19-CV-10491 (KMW) (BCM)
             Plaintiff,                              ORDER
      -against-
270 WEST STREET LLC, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the August 17, 2020 status conference it is

hereby ORDERED that:

      1. The parties shall file any letter applications to compel responses to previously served

         written discovery demands no later than August 21, 2020; and

      2. The Court will conduct a telephonic status conference on October 20, 2020 at 11:00

         a.m. At that time, the parties shall call (888) 557-8511 and enter the access code

         7746387. In advance of the conference, and no later than October 13, 2020, the

         parties shall file a joint status letter, updating the Court on the progress of discovery

         and settlement discussions.

Dated: New York, New York
       August 18, 2020
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
